EXHIBIT 99.28 FIFTH AMENDED AND RESTATED JOINT FILING AGREEMENT PURSUANT TO RULE 13D-1(K)(1) This Agreement is made pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended (the "Act") by and among the parties listed below, each referred to herein as a "Joint Filer." The Joint Filers agree that a statement of beneficial ownership as required by Section 13(d) of the Act and the Rules thereunder may be filed on each of their behalf on Schedule 13D or Schedule 13G, as appropriate, and that said joint filing may thereafter be amended by further joint filings. The Joint Filers state that they each satisfy the requirements for making a joint filing under Rule 13d-1. Dated: March 14, 2014 By: /s/ Robert F.X. Sillerman Robert F.X. Sillerman By: /s/ Paul C. Kanavos Paul C. Kanavos Kanavos Dynasty Trust 2011 Deutsche Bank Trust Company Delaware, as Trustee By: /s/ Susan F. Rodriguez Name: Susan F. Rodriguez Title: Assistant Vice President By: /s/ Jeanne M. Nardone Name:Jeanne M. Nardone Title: Vice President By: /s/ Brett Torino Brett Torino TTERB Living Trust By: /s/ Brett Torino By:Brett Torino, Trustee TS 2013 LLC By: ONIROT Living Trust dated 6/20/2000 By: /s/ Brett Torino By:Brett Torino, Trustee Atlas Real Estate Funds, Inc. By: /s/ Paul Kanavos Name: Paul Kanavos Title:President 1 By: /s/Harvey Silverman Harvey Silverman Silverman Partners, L.P. By: /s/ Harvey Silverman Harvey Silverman, as General Partner By: /s/ Adam Raboy Adam Raboy The Maple Hill Companies, LLC By: /s/ Adam Raboy Adam Raboy, as Manager By: /s/ Mitchell J. Nelson Mitchell J. Nelson LMN 134 Family Company, LLC By: /s/ Mitchell J. Nelson Mitchell J. Nelson, as Manager 2
